DETAILED ACTION




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed July 12, 2022, has been entered.  Claim 1 has been amended as requested.  Claims 8, 23, and 26-32 have been cancelled.  Thus, the pending claims are 1-7, 9-22, 24, and 25.  
Said amendment is sufficient to overcome the double patenting rejection set forth in section 6 of the last Office action (Non-Final Rejection mailed April 12, 2022).  Claims rejection under 35 USC 112 as set forth in sections 8 and 9 of the last Office action are hereby withdrawn in view of said amendment.  Additionally, the cancellation of claims 23 and 27 renders moot the prior art rejections set forth in sections 13 and 14 of the last Office action.  Furthermore, the prior art rejection set forth in section 11 of the last Office action is hereby withdrawn in favor of the alternate rejection set forth in section 12 of the last Office action as modified below.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,524,317 issued to Nagahama et al. in view of US 2003/0072911 issued to Higgins et al., US 6,083,596 issued to Pacione, and YouTube video “Spacer or No Spacer” by Brianiac75 (https://youtu.be/9Q8qqUsNf-U).
Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by a magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The magnetic powder to be blended into the backing may be iron, iron alloy, tri-iron tetroxide (magnetite), or ferrite (col. 7, lines 8-10).  The magnetic powder has a grain size of 0.1-10 microns and is blended in an amount of 20-1300 parts by weight (pbw), preferably 50-500 pbw per 100 pbw of the elastomer (col. 7, lines 16-22).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent to form a vulcanized rubber (col. 7, lines 55-60 and col. 8, lines 25-32).  The magnetic elastomer is coated onto the back of the pile fabric (col. 7, lines 61-67).  
The base is a magnetic rubber sheet having a flat surface for supporting the mat (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The magnetic rubber sheet may comprise the entirety of the base or may be merely a top laminate layer (i.e., coating) on an ordinary rubber base (col. 9, lines 23-29).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The ferromagnetic material may include ferrite magnet, cobalt, aluni or alunico, rare earth cobalt, soft ferrite powder, and permalloy powder (col. 8, lines 46-48).  Specific ferrites include barium iron oxide, magnesium iron oxide, and strontium iron oxide (col. 8, lines 48-52).  The ferromagnetic powder has a grain size of 0.1-10 microns and is present in an amount of 50-1300 pbw, preferably 50-800 pbw per 100 pbw of the elastomer (col. 8, lines 61-65).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The base fabric (i.e., primary backing) may be a woven, nonwoven, or knit fabric comprising synthetic fibers, such as polyester, polyamide, acrylic, or polyolefin (col. 6, lines 28-37).  The pile yarns may be cotton, rayon, polyvinyl alcohol, acrylic, nylon, or any other synthetic fiber (col. 6, lines 49-53).  Said pile yarns may be tufted into the base fabric and may form a cut pile or loop pile surface (col. 6, lines 53-57).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).  To make the mat body, the starting pile fabric is cut to a desired size and adhered to an unvulcanized solid rubber backing (col. 10, lines 8-13). 
Thus, the Nagahama reference teaches applicant’s claims 1-7, 9-11, 13-16, 18, 19, 21, 24, and 25 with the exceptions of (a) the tufted pile carpet contains printed ink, (b) an additional component, positioned between the textile and base components, selected from the group consisting of a magnetically receptive sheeting material, a cellulose-containing, a polymeric film, and combinations thereof, and (c) the additional component has a size smaller than the textile and base components to cover only a portion of the surface of said components.  
Regarding exception (a), while Nagahama is silent with respect to an explicit teaching that the pile face yarns are dyed and/or printed, the reference does state, “Though the mat body used in the present invention is constructed as described above, it should be noted that there is no particular limitation on the planar shape, the length of the mat pile, the shape of the surface portion or the color” (col. 6, lines 22-25). Thus, Nagahama explicitly teaches there are no limitations on the color of the mat body, which comprises the pile yarns. Said teaching amounts to an implicit teaching that the pile yarns are colored via dyeing and/or printing. As one of ordinary skill in the art readily understands, all carpeting materials, including tufted pile floor mats, comprise pile yarns that are dyed and/or printed in some manner to provide color thereto, thereby rendering said carpet commercially desirable. In other words, the disclosed coloration of the mat pile necessitates the pile face yarns are dyed and/or printed with color.  Thus, Nagahama implicitly teaches the tufted pile yarns are may be printed.  
In the event a skilled artisan would not readily understand how to dye or print a pile fabric, one would look to the prior art for guidance. For example, Higgins teaches tufted carpet products may be dyed or printed, for example, with a Millitron® digital printing dye (i.e., ink) machine.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to print the face yarns of Nagahama’s floor mat with ink, as taught by Higgins, in order to provide color and/or a desired pattern to the floor mat resulting in a commercially successful floor mat (e.g., having an aesthetically pleasing variety of colors and patterns). Therefore, and exception (a) is held to be obvious over the Nagahama and Higgins teachings.  
Regarding exception (b), Nagahama fails to teach an additional component comprising a magnetically receptive sheeting material, a cellulose-containing, a polymeric film, and combinations thereof.  However, it would have been obvious to one of ordinary skill in the art to include an additional component in order to block the magnetic properties of the magnetic attachment means of Nagahama’s mat body and base until needed for installation. Note Pacione teaches the need to preclude premature attachment of attachment means in separable carpet components.  
Specifically, Pacione teaches a carpet tape comprising adhesive portions and hook portions, wherein a sheet of release paper covers adhesive portion and the hook areas so as to preclude premature attachment thereto by the corresponding loops during installation of a carpet (col. 2, lines 29-38). “Other suitable web materials can be used in place of paper” (col. 2, lines 32-33). The release paper also includes a visual indicator for aligning the carpet seams (col. 2, lines 38-41). 
Additionally, Brainiac75 teaches the use of magnetic spacers between two magnetic materials blocks or reduces the attractive force between said magnetic materials (video 2:57).  The video exemplifies wood (i.e., cellulosic) spacers.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an additional component capable of blocking the attachment means between Nagahama’s mat component and base component in order to facilitate premature attachment of the components, thereby ensuring proper installment of said floor mat components. Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (b) is rejected as being obvious over the cited prior art.  
Regarding exception (c), Nagahama, Pacione, and Brainiac75 fail to explicitly state a size differential between the additional blocking component (e.g., release paper or magnetic spacer) and the attachment means surfaces adjacent thereto.  However, Pacione teaches the release paper may be dimensioned to two different sizes to cover different surface areas (col. 2, lines 29-52) and the spacer shown in the Brainiac75 video is slightly smaller than the two magnets.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of said blocking component to only cover a portion of said surfaces.  Specifically, it would have been obvious to employ an additional blocking component between the two magnetic surfaces of Nagahama, wherein said blocking component is smaller in area than the textile or base component surfaces, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Motivation to do so would be to provide blocking properties for ease in separating the mat and base components, while providing some degree of attachment along the periphery of the floor mat so that said floor mat could be easily transported as a single unit rather than as separate components.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (c) and claims 1-7, 9-11, 13-16, 18, 19, 21, 24, and 25 are rejected as being obvious over the cited prior art.  
Regarding claims 12 and 17, Nagahama fails to explicitly teach the magnetic particles are non-degradable and paramagnetic or superparamagnetic.  However, it is reasonable to presume these properties are inherent to the invention of Nagahama.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material and vulcanizing) used to produce the two component floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claims 12 and 17 are rejected as being obvious over the cited prior art.  
Regarding claim 20, Nagahama fails to explicitly teach the mat body or the base have a functionally graded magnetic particle distribution.  However, the reference teaches the base may only be partially made of the magnetized rubber.  Specifically, Nagahama teaches the base may have a laminated layer structure in which only the surface supporting the mat body comprises the magnetic rubber sheet, while the remainder of the laminated structure is made of non-magnetic rubber (col. 9, lines 24-29).  Such an embodiment provides a graded magnetic particle distribution.  Hence, claim 20 is also rejected as being obvious over the cited prior art.  
Regarding claim 22, Nagahama fails to explicitly teach the strength of magnetic attraction is greater than 50 gauss.  However, it is reasonable to presume said strength is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., magnetically receptive particles such as iron powder, iron alloy powder, ferrite, and mixtures thereof) and in the similar production steps (i.e., mixing said magnetically receptive particles in a rubber material, vulcanizing, and magnetizing at a force of 0.1x106-2.0x106 GOe) used to produce the two component floor mat.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 22 is rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment of July 12, 2022, have been fully considered but they are not persuasive.  
Specifically, applicant argues the new claim limitation regarding the size differential between the additional component and the textile and base components is not taught or suggested by the cited prior art (Amendment, page 7, 1st and 2nd paragraphs).  As set forth above in the modified rejection under 35 USC 103, such a size differential would have been obvious over the cited prior art.  Therefore, applicant’s argument is found unpersuasive and the above rejection stands. 



Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        August 24, 2022